Citation Nr: 0212808	
Decision Date: 09/23/02    Archive Date: 10/03/02	

DOCKET NO.  00-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist 
disability.

(The issue of entitlement to a disability rating in excess of 
20 percent for a right shoulder disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over eight years of active service at the 
time of his discharge from the Marine Corps in January 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Louisville, Kentucky.  

The Board is undertaking additional development on the issue 
of the veteran's entitlement to a disability rating in excess 
of 20 percent for a right shoulder disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002)) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing a response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issues as to entitlement to service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD, and service connection for a bilateral wrist 
disorder has been obtained.  

3.  The veteran did not engage in combat, and there is no 
credible supporting evidence of an inservice stressor.  

4.  The veteran does not have a current psychiatric 
disability, to include PTSD, attributable to his active 
service.  

5.  Any current bilateral wrist disability is not related to 
service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2001).  

2.  The veteran does not have a bilateral wrist disorder 
which was incurred in or aggravated as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the present 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  It also 
includes new notification provisions.  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to the issues at hand.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the instant 
case, the evidence of record shows that the veteran has 
undergone separate VA examinations and has been seen in 
outpatient consultations on a number of different occasions.  
In addition, a hearing was held before a hearing officer at 
the Louisville RO in April 2000.  The veteran was sent a 
letter regarding the VCAA in May 2001.  

According to the law, service connection will be granted if 
it is shown that the veteran has a disability resulting from 
an injury or disease contracted in service, or for 
aggravation of a preexisting disability.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to provide 
service connection, a claimant must submit:  (1) Medical 
evidence of a current disability; (2) medical evidence, or, 
in certain circumstances lay testimony, of inservice 
incurrence or aggravation of an injury or disease; and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony as 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an inservice injury is not enough; there 
must be chronic disability resulting from the injury.  Even 
if there is no evidence of a chronic condition during 
service, or within the presumptive period, a showing of 
continuity of symptomatology after service is required to 
submit the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
chronic condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove a claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  

I.  Service Connection for a Chronic Acquired Psychiatric 
Disability, to
Include Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f); 
West v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony is insufficient to establish the alleged noncombat 
stressor.  Credible supporting evidence is required.  
38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

Prior to August 5, 1997, the old version of 38 C.F.R. 
§ 3.304(f) (1998) required a clear diagnosis of PTSD instead 
of one made in accordance with 38 C.F.R. § 4.125.

As noted above, when a law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
neither version of the regulation is more favorable to the 
veteran.  The regulatory change had to do with the nature of 
the diagnosis necessary to support service connection for 
PTSD.  

A review of the evidence reflects that the service medical 
records are without reference to a psychiatric disorder.  At 
the time of separation examination in September 1991, the 
veteran indicated that he either had had or was having 
depression or a sense of worry and nervous trouble of some 
sort.  He stated he had been depressed since being stationed 
on Okinawa.  Clinical evaluation at that time revealed normal 
psychiatric status.  

The post service medical records regarding the veteran's 
psychiatric status date from 1996.  In December 1996 the 
veteran was seen for a clinical diagnostic interview and 
psychological testing.  The veteran stated he had not been 
hospitalized for emotional or substance abuse problems and 
had not received any outpatient treatment for mental health 
purposes.  When he talked about treatment, he seemed to 
primarily include physical/somatic issues.  He stated that in 
1994 he attempted to receive treatment at the VA Medical 
Center in North Carolina, but was "pushed out" of treatment 
at that facility.  It is not clear whether he requested 
psychological help.  On psychological testing, PTSD was not 
confirmed as intrusive experiences and avoidance were low.  
The Axis I diagnosis was cyclothymic disorder with irritable 
mood; undifferentiated somatiform disorder (prominent 
headache pain).  The Axis II diagnosis was a personality 
disorder, not otherwise specified, with borderline and 
histrionic traits.  Stressors impacting the diagnoses were 
marital difficulties, financial stressors, and job 
dissatisfaction.  

Received in June 1999 was a statement from the veteran in 
which he indicated that while stationed in Okinawa at the 
time of Desert Shield/Desert Storm, he was told that his unit 
might be sent to help support the operation in the Southwest 
Asia Theater of Operations or he might be sent to help 
threats in the Philippines and North Korea.  He was quite 
worried because he reportedly had no training or experience 
in combat.  

Additional medical evidence includes a report of a VA 
outpatient visit on one occasion in August 1999.  The veteran 
stated that he was not sure why he was referred to the 
psychiatric clinic, except that some of his friends at work 
told him he might have PTSD.  He believed that during service 
he felt undue stress waiting for word that his unit might get 
shipped out to the Persian Gulf.  Current mental status 
examination was essentially unremarkable, except for notation 
of a depressed mood.  

In early September 1999, information was reviewed and it was 
determined that the veteran was not likely having problems 
related to PTSD, but rather was having problems from a recent 
situational depression due to his pending divorce.  

At the time of a visit in October 1999 for medication review 
and adjustment, the diagnostic impression was depression, 
possibly dysthymic.  

At the time of a February 2001 visit, the veteran indicated 
he had recently lost his job because of missed days.  He 
claimed he was stressed because of that and because of his 
financial situation.  When he returned for another visit in 
July 2001, the veteran indicated he still was not working.  
Mental status examination was essentially unremarkable, 
except for notation of serious affect.  The impression was 
dysthymia.  

A review of the record reveals no objective medical evidence 
relating a diagnosis of a chronic acquired psychiatric 
disorder, to include PTSD to any incident on the veteran's 
active service.  While a veteran is capable of presenting lay 
evidence regarding symptoms of a claimed disorder, a medical 
opinion is required to diagnose a condition and to provide a 
nexus to service, and only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer such a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximately 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a chronic acquired 
psychiatric disability, to include PTSD.  

II.  Bilateral Wrist Disability

A review of the service medical records reflects the veteran 
was seen on one occasion in March 1990 for right wrist 
strain.  X-ray studies were taken and were reported as 
negative.  The veteran was also provided a wrist splint.  
There were no further findings with regard to the wrist 
during the remainder of service.  

The post service medical records reflect that on one occasion 
in January 1997, the veteran was seen at a VA medical center 
for multiple complaints, to include right wrist pain.  
Clinical examination of the wrist was normal, with a notation 
of questionable right wrist arthritis.  However, an X-ray 
study of the wrist was interpreted as being normal.  

At the time of a July 1997 visit, the veteran was seen for a 
diagnosis of left wrist tendinitis.  

At the time of another VA outpatient visit in June 2000, the 
veteran had multiple complaints, including pain in the 
proximal interphalangeal joint of both hands.  His current 
job involved lifting boxes and carrying them to different 
areas.  Clinical examination was unremarkable, except for a 
notation of tenderness to the proximal interphalangeal joint 
of the digits bilaterally.  X-ray studies of the hands showed 
an old fracture of the right little metacarpal, but was 
otherwise negative.  

A review of the entire evidence of record discloses no 
objective medical evidence relating a diagnosis of any 
current wrist disorder to the veteran's active service.  
Again, while the veteran is capable of presenting lay 
evidence regarding the symptoms of claimed wrist problems, a 
medical opinion is required to diagnose a condition and to 
provide a nexus to service and only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer such medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The right wrist problems 
the veteran had in service apparently cleared without 
residuals, with there being no indication of sequelae at the 
time of separation examination or for years thereafter.  The 
tendinitis of the left wrist was first noted many years after 
service and there is no showing of any connection to service.  
Again, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence.  
Accordingly, the Board is not able to identify a reasonable 
basis for granting service connection for a bilateral wrist 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 

Service connection for a bilateral wrist disability is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

